Undercofler, Presiding Justice.
Appellant was convicted of the murder of his wife and sentenced to life imprisonment. He appeals and contends that the trial court erred in failing to charge voluntary manslaughter upon request. State v. Stonaker, 236 Ga. 1 (222 SE2d 354) (1976). We affirm. In our opinion there is no evidence of voluntary manslaughter. The issue was murder or justifiable homicide. Gregg v. State, 233 Ga. 117, 120 (210 SE2d 659) (1974); Williams v. State, 232 Ga. 203 (206 SE2d 37) (1974).
Although contradicted by appellant’s confession and the testimony of two of the victim’s children who were present, we relate the essential testimony of the appellant which is most favorable to him but insufficient to support his contention. He testified that he and his wife, the victim, were estranged but he had returned to her residence early one morning to get his clothes; they were in the kitchen, the victim stated she would die and go to hell before he could get his clothes, she reached in a kitchen cabinet and drew out a pistol and pointed it at him, he drew his pistol from his jacket pocket and shot the victim once, she moved several feet and he shot her twice more, he left and surrendered to a deputy sheriff. Appellant testified he shot the victim because she was pointing a pistol at him.
We find the other enumerations of error to be without merit.

Judgment affirmed.


All the Justices concur, except Hall, J., who dissents.

W. McMillan Waler, for appellant.
Phillip R. West, District Attorney, Arthur K. Bolton, Attorney General, William B. Hill, Jr., Staff Assistant Attorney General, for appellee.